DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the claims
Claims 1-3, 5-7 and 9-23 are pending. Claims 1-3, 5-7, 9, 10, 12 and 20 were amended, claims 4 and 8 were cancelled, and claim 23 was added in the response filed August 18, 2020.

Election/Restrictions
Applicant’s election without traverse of the following: 1) SEQ ID NO: 1 (Phe Glu Phe Glu Phe Lys Phe Lys); 2) polycaprolactone; 3) BMP; and 4) use in cardiac tissue regeneration, in the reply filed on November 5, 2019, is acknowledged.
In the first action on the merits mailed February 18, 2020, prior art disclosing the elected species SEQ ID NO: 1 was applied. The amendment filed August 18, 2020, removes SEQ ID NO: 1 from the claims. The search was extended to self-assembling peptides consisting of SEQ ID NOs: 2-4, which were found to be free of the prior art. However, the search was not extended further because of the indefiniteness issues outlined below.

Claim Objections - withdrawn
The objection to claim 12 is withdrawn in view of the amendment filed August 18, 2020.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


All previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendment filed August 18, 2020. However, a new rejection is made necessitated by the amendment.
Claims 1-3, 5, 7, and 9-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
In claim 1, the indefinite language is “YZYZYK, wherein amino acid residues X and Y are different”. The language is indefinite because the variable Z is undefined and the variable X does not appear in the formula. As a result, the structure of the self-assembling peptide is undefined. Depend claims 2, 3, 5, 7, and 9-23 fail to remedy this issue and are likewise rejected.
Claim 2 recites the limitation "the amino acid residue Y" in claim 1.  There is insufficient antecedent basis for this limitation in the claim because the amino acid residue Y appears multiple times in the formula.


Claim Rejections - 35 USC § 102 - withdrawn
The rejection of claims 1-6 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mohammed et al. (Macromol. Symp., 2007, 251, 88–95) is withdrawn in view of the amendment and arguments filed October 22, 2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


The rejection of claims 1-3, 5, 7, and 9-23 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,130,735 is withdrawn. Because the instant claims are indefinite, it is not clear whether the patented claims meet the limitations of the instant claims.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,130,735. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.
Patented claim 1  recites a composition comprising: a) a biocompatible and biodegradable scaffold comprising synthetic and natural polymers, wherein the synthetic polymer is selected from polylactic acid, poly-glycolic acid, poly-lactone, polyglycerol sebacate, copolymer of synthetic polymers and combinations thereof, and wherein the natural polymer is selected from chitosan, sodium alginate and cellulose; b) a hydrogel comprising self-assembling peptides, wherein the self-assembling peptides are selected from the sequences SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, and combinations thereof; and c) a support comprising polyurethane. SEQ ID NOs: 2-4 recited in patented claim 1 are identical to the sequences recited in instant claim 6. Therefore, claim 6 is anticipated.
The terminal disclaimer filed on August 18, 2020, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,130,735 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).
It should be noted that applicant is not required to pay another disclaimer fee as set forth in 37 CFR 1.20(d) when submitting a replacement or supplemental terminal disclaimer.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654